Exhibit 10.3

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this "Agreement") is entered into effective as of
March 10, 2014 (the "Effective Date") by and between NPS PHARMACEUTICALS, INC.,
a Delaware corporation, with a business address at 550 Hills Drive, Bedminster,
New Jersey 07921, and all its affiliates (collectively the "Company"), and Paul
Firuta (the "Executive").

NOW, THEREFORE, the Company and the Executive, in consideration of the mutual
promises contained herein, hereby agree as follows:

I.    Employment Agreement

The Employment Agreement is hereby stated in its entirety upon the terms set
forth below.

II.    Employment, Position and Duties

Position and Duties. Effective as of the Effective Date, the Executive will be
appointed President, U.S. Operations, NPS Pharmaceuticals with duties and
responsibilities commensurate with such position, as generally set forth in the
Position Description attached hereto and as may change from time to time.

Reporting Relationship. The Executive will report directly to the Chief
Operating Officer of the Company (the "COO"); provided, however, for any period
where the Company does not have a COO, the Executive will report directly to the
Chief Executive Officer of the Company (the "CEO").

Location. The Executive will have his primary office at the Company office at
550 Hills Drive, Bedminster, New Jersey.

At Will. Nothing herein is intended to give the Executive the right to be
employed by the Company in any capacity or for any duration of time. The Company
hereby employs Executive on an "at will" basis, and the Company reserves the
right to terminate the Executive's employment at any time for any reason.

Executive hereby acknowledges that he has a fiduciary responsibility and duty of
loyalty to the Company. For so long as Executive remains employed with the
Company, Executive shall, on a full-time basis, utilize his diligence and his
entire business time, energy, attention, knowledge and skill solely and
exclusively to advance the interests, products and goodwill of the Company.
Executive shall diligently, competently and faithfully perform the duties
assigned to him by the Company from time to time.

--------------------------------------------------------------------------------

The duties and services to be performed by Executive hereunder shall be
substantially rendered at the Company's principal offices, except for travel on
the Company's business incident to the performance of Executive's duties.
Executive will not, without the written consent of the Board, which consent
shall not be unreasonably withheld: (i) render service to others for
compensation, or (ii) serve on any board or governing body of another entity. If
an outside activity subsequently creates a conflict with the Company's business
or prospective business, Executive agrees to cease engaging in such activity at
such time. Executive will observe and adhere to all applicable written Company
policies and procedures adopted from time to time, such as they now exist or
hereafter are supplemented, amended, modified or restated.

III.    Compensation

For services rendered hereunder by the Executive, the Company shall pay the
Executive the amounts set forth below.

Base Salary. As of the Effective Date, the Company shall pay to the Executive an
annual base salary of $360,000 (the "Base Salary") payable in accordance with
the standard payroll practices of the Company and less any applicable taxes and
withholdings. In addition, the CEO after review and approval from the
Compensation Committee of the Board of Directors of the Company (the
"Compensation Committee"), in its sole and absolute discretion, may determine to
increase such Base Salary for the Executive from time to time; provided,
however, nothing contained herein shall obligate the CEO to make such
discretionary increases; provided, further, that the Compensation Committee may
determine to reduce such Base Salary so long as such reduction is of a
proportionally like amount or percentage affecting all other senior executives
of the Company .

Short-Term Incentives - Annual Bonus. The Executive shall be entitled to
participate in the Company's current Executive Short-Term Incentive Plan (the
"Bonus Plan") in accordance with the terms of such Bonus Plan, as the same may
be amended from time to time. The target bonus opportunity for the Executive
under the Bonus Plan shall be 40% of his Base Salary. The actual amount of this
incentive, or whether the Executive receives an incentive at all, is not
guaranteed. Also, this target amount is subject to change at the discretion of
the Compensation Committee. Payment of any amount under the Bonus Plan shall be
made in accordance with the terms of the Bonus Plan but not later than March 15
of the fiscal year following the fiscal year for which it is no longer subject
to a substantial risk of forfeiture.

2

--------------------------------------------------------------------------------

Long-Term Incentives - Equity. The Executive shall be awarded an initial new
hire equity grant with a value of $1,250,000 with the value of such grant split
60% into stock options and 40% into restricted stock units ("RSUs"). The actual
number of stock options will be based on the estimated Black-Scholes value of
each share option at the time of grant. The exercise price of the stock options
and the actual number of RSUs will be based on the price for shares of NPS
common stock as quoted on the NASDAQ Stock Market at market close on the date
the equity awards are granted. The awards will be granted on the 15th or next
available business day of the month after the Executive's month of hire (or the
next available business day permitted under applicable securities laws to the
extent the Company determines necessary to comply with such laws).

Subject to the continued employment of Executive by the Company through the
applicable vesting dates, and the other applicable terms of such stock options,
the stock options granted pursuant to the above paragraph shall vest over four
years as follows: (i) 25% on the first anniversary of the stock option grant
date, and (ii) 6.25% on each quarterly anniversary thereafter.

Subject to the continued employment of Executive by the Company through the
applicable vesting dates, and the other applicable terms of such RSUs, the RSUs
granted pursuant to the first paragraph above shall vest equally over three
years as follows: (i) one-third on the first anniversary of the RSU grant date,
(ii) one-third on the second anniversary of the RSU grant date, and (iii)
one-third on the third anniversary of the RSU grant date.

The Executive will also be entitled to receive future awards granted by the
Compensation Committee pursuant to any equity program or long-term incentive
plan that may be maintained by the Company from time to time. The amount of any
future awards shall be determined at the sole and absolute discretion of the
Compensation Committee.

All equity awards shall be subject to the terms of the applicable equity award
agreement and the Company's 2005 Omnibus Incentive Plan (the "2005 Plan") or
other applicable equity plan of the Company.

IV.    Benefits

The Executive shall be entitled to the employee benefits which are provided to
all non-temporary employees of the Company who work a minimum of forty (40)
hours per week and which the Company may revise from time to time or eliminate
altogether in its sole and absolute discretion consistent with applicable law.
The terms and conditions of such benefits shall be governed by the plan
documents, insurance policies or Company Policies that may be applicable to each
benefit. As of the Effective Date, the benefits are as follows:

Medical insurance coverage for the Executive and his legal dependents as defined
by the Company's standard insurance plan.

3

--------------------------------------------------------------------------------

Dental insurance coverage for the Executive and his legal dependents as defined
by the Company's standard insurance plan. Long-term care insurance. Short-term
disability coverage. Term life insurance in the amount of one (1) times the
Executive's Base Salary to a maximum of $200,000. Accidental death and
dismemberment insurance in the amount of one (1) times the Base Salary to a
maximum of $200,000. Long-term disability coverage. 401(k) plan. Option to
participate in the 125 Cafeteria Plan which includes dependent care and health
care flexible spending accounts. Annual paid time off ("PTO") of twenty-five
(25) days per year, with seven and seven-tenths (7.7) hours accrued per full pay
period worked. Immediate eligibility under the Company's Educational Assistance
Policy with an annual limit of $10,000. Relocation assistance under Tier III of
the Company's Relocation Policy with a maximum of six (6) months for temporary
housing. Ten (10) Company holiday days every calendar year.

V.    Restrictive Covenants

The Executive agrees to execute and deliver concurrently with this Agreement to
the Company the Employee Agreement Concerning Invention Assignment,
Non-Disclosure and Non-Competition, a copy of which is attached hereto as
Exhibit A (the "Restrictive Covenant Agreement"). Executive acknowledges that
the consideration that Executive will receive pursuant to this Agreement serves
as sufficient consideration for Executive's promises to abide by the restrictive
covenants set forth in the Restrictive Covenant Agreement.

VI.    Indemnification

The Executive will be indemnified by the Company to the same extent the Company
indemnifies other officers and/or directors during and following employment
and/or services as an officer. The Executive agrees to execute and deliver
concurrently with this Agreement to the Company the Indemnity Agreement, a copy
of which is attached hereto as Exhibit B (the "Indemnity Agreement").

VII.    Change In Control Protection

Protection in the Event of a Company Change

. The Executive shall be entitled to participate in the NPS Pharmaceuticals,
Inc. Change in Control Severance Pay Plan (the "CC Plan") in accordance with the
terms of such CC Plan, as the same may be amended from time to time. Benefits
under the CC Plan shall be paid in lieu of termination benefits under any other
provision of this Agreement, and in such case, Executive shall have no right to
benefits under Section VIII.

4

--------------------------------------------------------------------------------

VIII.    Termination Provisions (other than Change in Control)

Definitions. For purposes of this Agreement, the following definitions shall
apply:

"Cause" shall mean (a) an act of dishonesty by the Executive in connection with
his responsibilities as an employee, (b) the Executive's conviction of, or plea
of nolo contendere to, a felony, (c) the Executive's gross misconduct in
connection with the performance or failure of performance of a component of the
Executive's responsibilities as an employee that is injurious to the Company,
(d) the Executive's continued substantial violations of his employment duties
after he has received a written demand for performance from the Company which
specifically sets forth the factual basis for the Company's belief that the
Executive has not substantially performed such duties and after he has been
provided with a sixty (60) day cure period, (e) the Executive's continued poor
performance after receiving notice of the specific areas in which performance is
deficient after which performance does not improve over a sixty (60) day cure
period, or (f) a violation of a provision of the Company's Code of Business
Conduct and Ethics (or any successor or replacement policy) that the Executive
has not performed such duties and after he has been provided with a sixty (60)
day cure period .

"Good Reason" shall mean, without the express written consent of the Executive,
the occurrence of any of the following conditions, provided the Executive
provides notice to the Company of the existence of the condition within ninety
(90) days of the initial existence of the condition, the Company fails to remedy
the condition within thirty (30) days of receipt of such notice and the
Executive actually resigns from employment within thirty (30) days following the
expiration of the Company's thirty (30) day cure period: (i) a material
relocation (with such change not to be less than 50 miles from 550 Hills Drive,
Bedminster, New Jersey) in the geographic location at which the Executive must
perform his services; (ii) any material reduction in the Executive's Base
Salary, other than a reduction of a proportionally like amount or percentage
affecting all other senior executives of the Company; (iii) a material
diminution in the Executive's authority, duties, responsibilities or reporting
relationships, which shall, without limiting the foregoing, include a change in
the Executive's reporting responsibilities as provided in Section II.b. of this
Agreement, or a change in title from President, U.S. Operations; or (iv) any
other action or inaction that constitutes a material breach of this Agreement by
the Company.

5

--------------------------------------------------------------------------------

"Total Disability" shall mean the Executive is unable to engage in any
substantial gainful activity by reason of a medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident or disability
insurance benefit plan covering Company employees, as determined by the Company
in its sole and absolute discretion.

Termination by the Company Without Cause. Except as provided below, if the
Company terminates the employment of the Executive without Cause, from and after
such effective date of termination, the Executive shall no longer be entitled to
receive any Base Salary, bonus or equity awards, or other amounts or benefits
otherwise payable hereunder, except such continuation and/or conversion rights
as required by law or provided under the terms of any Company sponsored employee
benefit plan or agreement executed by the Company and the Executive.
Notwithstanding the foregoing, the Executive shall be entitled to receive the
following:

Any previously earned and accrued but unpaid Base Salary up to the Executive's
date of termination (the "Accrued Base Salary");

Any unpaid bonus for the calendar year prior to the year in which the
termination occurs which may be owed pursuant to the terms of the Bonus Plan
described in Section III.b. above (the "Accrued Bonus");

Subject to the provisions of Section VIII.f., a lump sum severance payment in an
amount equal to one and five tenths (1.5) times the Executive's Base Salary in
effect immediately preceding the date of termination (the "Severance Benefit");
and

All equity awards shall be treated in accordance with the terms of the 2005 Plan
or such other applicable equity plan of the Company or agreement executed by the
Company and the Executive as the same may be in effect from time to time, as
applicable, that control such equity awards.

The Company shall, subject to Section III.b., Section IX.k. and the terms and
conditions of any applicable plan document(s) or agreement(s), pay all amounts
due under this Section VIII.b. within sixty (60) days following the Executive's
effective date of termination.

Nothing above shall be construed as requiring a payment under the Bonus Plan
that would not otherwise be required to made under the terms of the Bonus Plan.

6

--------------------------------------------------------------------------------

Notwithstanding the foregoing, if the Company terminates the employment of the
Executive without Cause following a Change of Control (as defined in the CC Plan
as in effect from time to time), then the Executive shall be entitled only to
the payments and rights as provided in Section VII.

Termination by the Company For Cause. Except as provided below, if the Company
terminates the employment of the Executive for Cause, as determined by the
Company in its sole and absolute discretion, from and after such effective date
of termination, the Executive shall no longer be entitled to any Base Salary,
bonus or equity awards, or other amounts or benefits otherwise payable
hereunder, except such continuation and/or conversion rights as required by law
or provided under the terms of any Company sponsored employee benefit plan or
agreement executed by the Company and the Executive. The Executive shall not be
entitled to the Severance Benefit under this Agreement. This shall be in
addition to any forfeiture of rights to unvested stock options or other unvested
equity awards, bonuses or other amounts provided for in any other employee
benefit plan, program or agreement of the Company or executed by the Company and
the Executive, including, but not limited to the Bonus Plan and the 2005 Plan.
Notwithstanding the foregoing, the Executive shall be entitled to receive any
Accrued Base Salary and Accrued Bonus. All equity awards shall be treated in
accordance with the terms of the 2005 Plan or such other applicable equity plan
of the Company or agreement executed by the Company and the Executive as the
same may be in effect from time to time, as applicable, that control such equity
awards.

Termination as a Result of Death or Disability. Except as provided below, upon
either (i) the death of the Executive or (ii) termination of Executive's
employment by the Company due to a determination by the Company, in its sole and
absolute discretion, that the Executive has incurred a Total Disability, the
Executive shall no longer be entitled to any Base Salary, bonus or equity
awards, or other amounts or benefits otherwise payable hereunder, except such
continuation and/or conversion rights as required by law or provided under the
terms of any Company sponsored employee benefit plan or agreement executed by
the Company and the Executive. Notwithstanding the foregoing, the Executive or
his estate, as applicable, shall be entitled to the following:

Any Accrued Base Salary;

Any Accrued Bonus, and any other bonus that is earned, accrued and due as of the
date of the Executive's death or termination for Total Disability, as such date
is determined by the Compensation Committee, in its sole and absolute
discretion; and

All equity awards shall be treated in accordance with the terms of the 2005 Plan
or such other applicable equity plan of the Company or agreement executed by the
Company and the Executive as the same may be in effect from time to time, as
applicable, that control such equity awards.

7

--------------------------------------------------------------------------------

The Company shall, subject to Section III.b., Section IX.k., and the terms and
conditions of any applicable plan document(s) or agreement(s), pay all amounts
due under this Section VIII.d. within thirty (30) days following the date of (A)
the Executive's death or (B) the Executive's termination due to his Total
Disability, as applicable.

Termination by Executive for Good Reason. Except as provided below, if the
Executive terminates his employment for Good Reason, the Executive shall no
longer be entitled to receive any Base Salary, bonus or equity awards, or other
amounts or benefits otherwise payable hereunder, except such continuation and/or
conversion rights as required by law or provided under the terms of any Company
sponsored employee benefit plan or agreement executed by the Company and the
Executive. Notwithstanding the foregoing, the Executive shall be entitled to
receive the following:

Any Accrued Base Salary;

Any Accrued Bonus;

Subject to the provisions of Section VIII.f., the Severance Benefit; and

All equity awards shall be treated in accordance with the terms of the 2005 Plan
or such other applicable equity plan of the Company or agreement executed by the
Company and the Executive as the same may be in effect from time to time, as
applicable, that control such equity awards.

The Company shall, subject to Section III.b., Section IX.k., and the terms and
conditions of any applicable plan document(s) or agreement(s), pay all amounts
due under this Section VIII.e. within sixty (60) days following the Executive's
effective date of termination.

Notwithstanding the foregoing, if the Executive terminates employment with the
Company for Good Reason following a Change of Control (as defined in the CC Plan
as in effect from time to time), then the Executive shall be entitled only to
the payments and rights as provided in Section VII.

Release. The payment of the Severance Benefit is conditioned on the Executive
executing, and failing to revoke during any applicable revocation period, a
general release of all claims against the Company and its affiliates in a form
prescribed by the Company within fifty days following the Executive's date of
termination.

Voluntary Termination. Except as provided below, if the Executive terminates his
employment without Good Reason, the Executive shall no longer be entitled to
receive any Base Salary, bonus or equity awards, or other amounts or benefits
otherwise payable hereunder, except such continuation and/or conversion rights
as required by law or provided under the terms of any Company sponsored employee
benefit plan or agreement executed by the Company and the Executive.

8

--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Executive shall be entitled to receive the
following:

Any Accrued Base Salary;

Any Accrued Bonus; and

All equity awards shall be treated in accordance with the terms of the 2005 Plan
or such other applicable equity plan of the Company or agreement executed by the
Company and the Executive as the same may be in effect from time to time, as
applicable, that control such equity awards.

The Company shall, subject to Section III.b., Section IX.k., and the terms and
conditions of any applicable plan document(s) or agreement(s), pay all amounts
due under this Section VIII.g. within sixty (60) days following the Executive's
effective date of termination.

Director/Officer Position Resignation. Upon the effective date of termination of
Executive's employment, for any reason whatsoever, Executive will be deemed to
have resigned from any position Executive may hold as a director and/or officer
of the Company and any affiliate of the Company. The Company is hereby
irrevocably authorized to appoint a nominee to act on Executive's behalf to
execute all documents and do all tasks necessary to effectuate this Section
VIII.h.

Return of Property. Following the termination of Executive's employment by the
Company, regardless of the reason for termination, Executive shall return to
Company all Company-owned property in Executive's possession, including but not
limited to all keys to buildings or property, credit cards, files, equipment,
software and computers, documents and papers (including but not limited to
reports, sales data, product lists, business plans, financial information,
corporate governance materials, notebook entries, and files), telephone cards,
cellular telephone(s), and all other Company property.

Cooperation after Employment.

Following the termination of Executive's employment by the Company, regardless
of the reason for termination, Executive will reasonably cooperate with the
Company in the prosecution or defense of any claims, controversies, suits,
arbitrations or proceedings involving events occurring prior to the termination
of this Agreement. Executive acknowledges that in light of his position, he is
in the possession of confidential information that may be privileged under the
attorney-client and/or work product privileges. Executive agrees to maintain the
confidences and privileges of the Company and acknowledges that any such
confidences and privileges belong solely to the Company and can only be waived
by the Company, not Executive. In the event Executive is subpoenaed to testify
or otherwise requested to provide information in any matter, including without
limitation, any court action, administrative proceeding or

9

--------------------------------------------------------------------------------

government audit or investigation, relating to the Company, Executive agrees
that: (a) he will promptly notify the Company of any subpoena, summons or other
request to testify or to provide information of any kind no later than three (3)
days after receipt of such subpoena, summons or request and, in any event, prior
to the date set for him to provide such testimony or information; (b) he will
cooperate with the Company with respect to such subpoena, summons or request for
information; (c) he will not voluntarily provide any testimony or information
without permission of the Company unless otherwise required by law; and (d) he
will permit the Company to be represented by an attorney of the Company's
choosing at any such testimony or with respect to any such information to be
provided, and will follow the instructions of the attorney designated by the
Company with respect to whether testimony or information is privileged by the
attorney-client and/or work product privileges of the Company, unless otherwise
required by law. The parties agree that the Company shall be responsible for all
reasonable expenses of Executive incurred in connection with the fulfillment of
Executive's obligations under this Section VIII.j. The parties agree and
acknowledge that nothing in this Section VIII.j is meant to preclude Executive
from fully and truthfully cooperating with any government investigation.

IX.    Miscellaneous Provisions

Third Party Agreements. The Executive hereby confirms that the Executive is not
bound by the terms of any agreement with any previous employer or other party
which restricts in any way the Executive's use or disclosure of information or
the Executive's engagement in any business. The Executive represents to the
Company that the Executive's execution of this Agreement, the Executive's
employment with the Company and the performance of the Executive's proposed
duties for the Company will not violate any obligations the Executive may have
to any such previous employer or other party. In the Executive's work for the
Company, the Executive will not disclose or make use of any information in
violation of any agreements with or rights of any such previous employer or
other party, and the Executive will not bring to the premises of the Company any
copies or other tangible embodiments of non-public information belonging to or
obtained from any such previous employment or other party.

Taxes. All payments under this Agreement shall be made subject to applicable tax
withholding, and the Company shall withhold from any payments under this
Agreement all federal, state and local taxes as the Company is required to
withhold pursuant to any law or governmental rule or regulation. The Company has
not made any representation regarding, nor will the Company indemnify the
Executive with respect to any tax liability as may be imposed on him in
connection with any Base Salary, bonus or other benefits conferred upon him
hereunder; and the Executive shall be liable for all applicable state and
federal income taxes, other than the Company's share of applicable employment
taxes, associated therewith.

10

--------------------------------------------------------------------------------

Binding Effect. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, personal representatives,
successors and assigns, provided that neither party shall assign any of its
rights or privileges hereunder without the prior written consent of the other
party except that the Company may assign its rights hereunder to a successor in
ownership of all or substantially all the assets of the Company.

Severability. Should any part or provision of this Agreement be held
unenforceable by a court of competent jurisdiction, the validity of the
remaining parts or provisions shall not be affected by such holding, unless such
enforceability substantially impairs the benefit of the remaining portions of
this Agreement.

Captions. The captions used in this Agreement are for convenience only and are
not to be used in interpreting the obligations of the parties under this
Agreement.

Choice of Law. The validity, construction and performance of this Agreement and
the transactions to which it relates shall be governed by the laws of the State
of New Jersey, without regard to choice of laws provisions. Each of the parties
hereto hereby irrevocably submits to the exclusive jurisdiction of any New
Jersey State Court located in Somerset County or the United States District
Court for the District of New Jersey over any action or proceeding arising out
of this Agreement or the employment relationship between them, and each party
hereby irrevocably agrees that all claims in respect of such action or
proceeding may be held and determined in such New Jersey State or Federal Court.

Entire Agreement. This Agreement, together with the Restrictive Covenant
Agreement, the Indemnity Agreement, and the agreements and plan documents
referenced herein, embodies the entire understanding of the parties as it
relates to the subject matter contained herein and as such, supersedes any prior
agreement or understanding between the parties relating to the terms of
employment of the Executive. No amendment or modification of this Agreement
shall be valid or binding upon the parties unless in writing executed by each of
the parties. Notwithstanding the foregoing, any agreement executed by the
Company and the Executive that provides for bonuses, stock options, stock or
other grant of value to the Executive, as may exist from time to time, shall, to
the extent such agreement explicitly so provides, be deemed incorporated into
this Agreement.

Notices. Any and all notices or other communications hereunder shall be
sufficiently given if sent by hand, overnight courier or by certified mail,
return receipt requested, postage prepaid, addressed to the party to receive the
same, if to Executive, the address on file with the Company, and if to the
Company, at its address set forth on page 1 hereof, or to such other address as
the party to receive the same shall have specified by written notice given in a
manner provided for in this Section IX.h. Such notices or other communications
shall be deemed to have been given upon receipt if given by hand or by overnight
courier and three (3) days after the date deposited in the mail.

11

--------------------------------------------------------------------------------

No Presumption. Should any of the provisions of this Agreement (including any
Exhibit hereto) require judicial interpretation, it is agreed that the court
interpreting or construing this Agreement shall not apply a presumption that any
provision shall be more strictly construed against one party by reason of the
rule of construction that a document is to be construed more strictly against
the party who itself or through its agents prepared the same, it being agreed
that both parties and their respective agents have participated in the
preparation of this Agreement.

Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original and together which shall constitute one and
the same instrument.

Section 409A Savings Clause. This Agreement is intended to comply with the
provisions of Section 409A of the Section 409A of the Internal Revenue Code of
1986, as amended ("Code") (and any regulations and guidelines issued thereunder)
to the extent this Agreement is otherwise subject thereto, and this Agreement
shall be interpreted consistent with the requirements of Section 409A of the
Code or an applicable exception thereto. If any compensation or benefits
provided by this Agreement may result in the application of Section 409A of the
Code, the Company shall, in consultation with the Executive, exert reasonable
efforts to modify the Agreement in the least restrictive manner necessary in
order to exclude such compensation from the definition of "deferred
compensation" within the meaning of such Section 409A of the Code or in order to
comply with the provisions of Section 409A of the Code, other applicable
provision(s) of the Code and/or any rules, regulations or other regulatory
guidance issued under such statutory provisions and without any diminution in
the value of the payments to the Executive. The Severance Benefit is intended to
be exempt from the requirements of Section 409A pursuant to the short term
deferral and separation pay exceptions thereto. For purposes of Section 409A of
the Code, the Severance Benefit will only be paid upon the Executive's
"separation from service" within the meaning of such term under Section 409A of
the Code, each payment is a separate payment and a series of installment
payments will be treated as a series of separate payments. In no event may the
Executive, directly or indirectly, designate the calendar year of a payment. In
the event the Company determines that the Executive is a Specified Employee (as
defined below), then to the extent necessary to prevent taxation under Section
409A of the Code, any payments to be made to the Executive pursuant to this
Agreement shall be delayed until at least six (6) months after the Executive's
termination of employment, and such payments that would otherwise be payable
during the six (6) month period following the Executive's termination of
employment shall be paid in a lump sum in the seventh month following such
effective date of termination of employment. For purposes hereof, "Specified
Employee" shall mean any Company employee that the Company determines is a
Specified Employee within the meaning of Section 409A of the Code and the
regulations promulgated thereunder. All reimbursable expenses, any other
reimbursements, and in kind benefits, including any third-party payments,
provided under this Agreement (or any of the

12

--------------------------------------------------------------------------------

documents incorporated herein by reference) will be made or provided in
accordance with the requirements of Section 409A of the Code. Notwithstanding
any provision of this Agreement to the contrary, in no event shall the timing of
the Executive's execution of the release described in Section VIII.f., directly
or indirectly, result in the Executive designating the calendar year of payment
of an amount that is subject to Section 409A of the Code, and if a payment that
is subject to execution of the release and is subject to Section 409A of the
Code could be made in more than one taxable year, payment shall be made in the
later taxable year to the extent required to comply with Section 409A of the
Code. The preceding provisions shall not be construed as a guarantee by the
Company of any particular tax effect for payments made pursuant to this
Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

NPS PHARMACEUTICALS, INC.

By: ________________________________
Name:
Title:

 

 

______________________________
Paul Firuta

 

 

13

--------------------------------------------------------------------------------

EXHIBIT A

EMPLOYEE AGREEMENT CONCERNING
INVENTION ASSIGNMENT, NON-DISCLOSURE
AND NON-COMPETITION

Employee: Paul Firuta

In consideration of employment or continued employment by NPS Pharmaceuticals,
Inc. (which together with its affiliates and subsidiaries, if any, are
hereinafter referred to as the "Company"), the compensation paid by the Company
from time to time and other good and valuable consideration, Employee hereby
represents to and agrees with the Company as follows:

Scope of Company's Business Interests.

Employee understands that the Company is engaged in a continuous program of
research, development, production, and marketing with respect to the discovery
and development of novel pharmaceutical therapies for a variety of diseases.

Definitions.

2.1   "Confidential Information" shall mean:

2.1.1   any and all Intellectual Property or information whether business,
financial, technical or otherwise, of any type whatsoever, in any form
whatsoever, which is (a) proprietary to the Company; or (b) submitted or
disclosed to the Company by a third party.

2.1.2   Confidential Information (whether or not reduced to writing and in any
and all stages of development) includes but is not limited to: discoveries,
ideas, inventions, designs, formulas, test results, test procedures, protocols,
concepts, drawings, specifications, techniques, models, data, software,
research, processes, procedures, works of authorship, formulas, improvements,
trade secrets, know-how, marketing plans and supplies, product plans, customer
names (and other information relating to customers), supplier names (and other
information relating to suppliers), and financial information.

2.1.3   Confidential Information shall not include anything that is publicly
known or generally employed by the trade at or after the effective date of this
Agreement.

2.2   "Intellectual Property" shall mean, without limitation, all copyrights,
patents, trademarks, service marks, trade secrets, know-how and other rights
commonly referred to as "moral rights" and all intellectual property rights of
any type whatsoever.

1

--------------------------------------------------------------------------------



Assignment of Rights in Intellectual Property.

3.1 Employee hereby assigns to the Company all of Employee's rights in all
discoveries, inventions and other technology, all works of authorship, all data
and information, and all Intellectual Property rights therein and thereto, which
are made, discovered, developed, assembled, created, or conceived, in whole or
in part, previously or hereafter by Employee: (a) during the course of and
within the scope of employment with the Company; or (b) with the aid of
Confidential Information or the facilities, resources or property of the
Company.

3.2 All of said Intellectual Property assigned to the Company shall be
Confidential Information except for anything that is publicly known or generally
employed by the trade, without the fault of Employee, at or after the effective
date of this Agreement.

3.3 Employee agrees to disclose promptly and fully to the Company anything which
qualifies as Confidential Information hereunder.

Confidential Information.

4.1 Employee understands that Confidential Information is confidential and
secret and agrees to respect the confidentiality and secrecy of the same.
Employee also understands that all Confidential Information is the property of
the Company or of a third party submitting the same to the Company. Employee
agrees to treat Confidential Information submitted to the Company by third
parties as if confidential and proprietary to the Company.

4.2 Except as lawfully authorized or as may be required in the performance of
Employee's responsibilities for the Company, Employee:

4.2.1 agrees not to directly or indirectly disclose, reveal, report, publish, or
transfer possession of, or access to, any Confidential Information to any person
or entity;

4.2.2 agrees, at the expense of the Company, promptly at all times hereafter to
execute and deliver any and all acts and instruments as may be necessary or
desirable to perfect and protect the Company's interest in the Confidential
Information; and

4.2.3 agrees not to directly or indirectly use the Confidential Information
except for the benefit of the Company in the performance of Employee's
responsibilities for the Company.

Trust Relationship.

Employee understands that employment with the Company creates a relationship of
confidence and trust between the Employee and the Company with respect to the
Employee's care, use, and treatment of Intellectual Property and Confidential
Information of the Company.

2

--------------------------------------------------------------------------------



Delivery to the Company.

Employee agrees to turn over any and all Confidential Information in Employee's
possession or control upon request of the Company and upon termination of
employment with the Company. Employee understands and agrees that Employee's
obligations under this Agreement survive the termination of Employee's
employment with the Company.

No Contract of Employment.

7.1 Nothing herein is intended to constitute a contract of employment or alter
or change the terms of Employee's understanding with the Company concerning
terms and duration of employment.

7.2 This Agreement is not an employment agreement and does not give the Employee
the right to be employed by the Company in any capacity. The Company reserves
the right to terminate Employee's employment at any time for any reason, subject
to Employee's rights under his Employment Agreement.

Non-Competition.

8.1 The Employee understands and agrees that the Company's activities, including
its interests in Confidential Information and Intellectual Property, are of a
proprietary, unique and special nature and that if Employee's services were used
in competition with the Company, such use could cause serious and possibly
irreparable harm to the Company. Accordingly, Employee agrees to the commitments
of non-competitive activities as described herein.

8.1.1 Employee agrees that during the period of employment with the Company and
for a period of one year thereafter, Employee shall not, directly or indirectly,
whether as owner, partner, shareholder, consultant, agent, employee, co-venturer
or otherwise, engage, participate, assist or invest in any business whose
products or activities complete in whole or in part with the products or
activities of the Company anywhere in the world, provide, however, that this
does not apply to investments in mutual funds, or in public companies where the
employee's investment is less than one (1%) of the outstanding stock of a
publicly held corporation or five percent (5%) of the employee's total liquid
assets.

8.1.2 Employee agrees that during the period of employment with the Company, and
for a period of one year thereafter, Employee shall not directly or indirectly
(a) call on, solicit, take away, or attempt to take away for the benefit of
Employee or of any other person or entity, any customer, supplier, or client of
the Company whether or not Employee had personal contact with such person during
employment with the Company, or (b) solicit, take away, or attempt to take away,
for the benefit of the Employee or of any other person or entity, any employee
or officer of the Company.

8.1.3 Employee agrees that upon termination of employment with the Company,
Employee shall not use or disclose material Confidential Information of the
Company.

3

--------------------------------------------------------------------------------



No Use of Other's Intellectual Property.

Employee represents to the Company that Employee has not brought and has not
used, and agrees that it will not bring to the Company and will not use in the
performance of any responsibilities for the Company, any information, materials
or the like which are confidential and are proprietary to a former employer or
to some other person or entity without written authorization from said former
employer, person or entity.

Injunctive Relief.

Employee agrees that, because of the unique nature of this Agreement and the
obligations of Employee regarding non-disclosure, non-use and assignment of
inventions and Intellectual Property, monetary damages alone will be an
inadequate remedy for Employee's breach of such obligations. As a result,
Employee agrees that the Company shall be entitled to obtain injunctive and
other equitable relief to protect the confidential nature of its Confidential
Information and its interest in such inventions and Intellectual Property, in
addition to all other remedies which may be available at law or otherwise.

Miscellaneous.

11.1 If any provision of this Agreement is determined by a court of competent
jurisdiction to be invalid or unenforceable, the same shall be deemed severed
from the remainder of this Agreement and shall not cause the invalidity or
unenforceability of the remainder of this Agreement. However, if the provisions
of section 8 above are determined by a court of competent jurisdiction to be
unenforceable because of its temporal or geographic limitation(s), the parties
agree that any such court may modify such limitation(s) so as to render it/them
enforceable.

11.2 This Agreement shall be governed by the laws of the State of New Jersey
without reference to the conflicts of law principles thereof.

11.3 This Agreement constitutes the final, complete, and exclusive agreement
between the Company and Employee concerning the subject matter of this Agreement
and supersedes all prior representations, agreements, understandings,
negotiations and discussions, written or oral, between the Company and Employee
with respect thereto. In the event Employee and the Company have previously
entered into an agreement concerning the subject matter hereof, this Agreement
is considered a novation of that agreement. Employee agrees that all
Confidential Information received by Employee prior to the "Date of Hire" shown
below is governed hereby and is deemed received pursuant to the terms hereof.
Any inventions excluded by Employee thereunder are also deemed excluded
hereunder unless stated otherwise in Exhibit A hereof. Any modification,
recision or amendment of this Agreement shall not be effective unless made in
writing and executed by both parties.

3

--------------------------------------------------------------------------------



11.4 Employee has identified in the space below all inventions, ideas,
biological compounds, cell lines, and other items of Intellectual Property of
interest to the Company as described herein, and other items of Intellectual
Property which have been made or conceived or first reduced to practice by
Employee, alone or jointly with others, PRIOR to employment with the Company AND
which Employee desires to exclude from the operation of this Agreement. Employee
claims an interest in the following PRIOR items of Intellectual Property:

__________________________________________________________________

__________________________________________________________________

If no inventions, ideas, discoveries or other items of Intellectual Property are
identified in the space above, then Employee represents that there are no such
inventions, ideas, discoveries or other items of Intellectual Property.

11.5 Employee agrees that adequate consideration to the Employee from the
Company can be found in each of the following:

11.5.1 continued employment with the Company;

11.5.2 compensation paid to the Employee by the Company from time to time; and

11.5.3 capital stock of the Company sold or granted to the Employee from time to
time.

11.6 Employee acknowledges that his employment with the Company was expressly
conditioned upon an understanding that an agreement covering the subject hereof
was a condition of employment and that this Agreement is the intended agreement
and that if signed after the Date of Hire the Agreement is intended to relate
back to the Employee's Date of Hire and to be part of the terms of initial
employment.

READ, UNDERSTOOD AND ACCEPTED:

EMPLOYEE:

__________________________
(Signature)
Dated: _______________________
Date of Hire: ___________________________

 

WITNESSED BY COMPANY:

NPS PHARMACEUTICALS, INC.

By: _____________________
Its: SVP, Human Resources
Dated: _____________________

     

5

--------------------------------------------------------------------------------

EXHIBIT B

INDEMNITY AGREEMENT

THIS AGREEMENT, effective the 10th day of March , 2014, by and between NPS
Pharmaceuticals, Inc., a Delaware corporation (the "Corporation"), and Paul
Firuta, the undersigned agent of the Corporation ("Agent").

RECITALS

WHEREAS, Agent performs a valuable service to the Corporation in the capacity as
an officer of the Corporation;

WHEREAS, the stockholders of the Corporation have adopted bylaws (the "Bylaws")
providing for the indemnification of the directors, officers, employees, and
other agents of the Corporation, including persons serving at the request of the
Corporation in such capacities with other corporations or enterprises, as
authorized by the Delaware General Corporation Law, as amended (the "Code");

WHEREAS, the Bylaws and the Code, by their non-exclusive nature, permit
contracts between the Corporation and its agents, officers, employees, and other
agents with respect to indemnification of such persons; and

WHEREAS, in order to induce Agent to continue to serve as an officer of the
Corporation, the Corporation has determined and agreed to enter into this
Agreement with Agent;

NOW, THEREFORE, in consideration of Agent's continued service as an officer
after the date hereof, the parties hereto agree as follows:

Services to the Corporation. With duties beginning as of the above date, Agent
will serve, at the will of the Corporation or under separate contract, if any
such contract exists, as an officer of the Corporation or as a director, officer
or other fiduciary of an affiliate of the Corporation (including any employee
benefit plan of the Corporation) faithfully and to the best of Agent's ability
so long as Agent is duly elected and qualified or appointed in accordance with
the provisions of the Bylaws or other applicable charter documents of the
Corporation or such affiliate; provided, however, that Agent may at any time and
for any reason resign from such position (subject to any contractual obligation
that Agent may have assumed apart from this Agreement) and that the Corporation
or any affiliate shall have no obligation under this Agreement to continue Agent
in any such position.

Indemnity of Agent. The Corporation hereby agrees to hold harmless and indemnify
Agent to the fullest extent authorized or permitted by the provisions of the
Bylaws, the Code, and applicable law as the same may be amended from time to
time (but, only to the extent that such amendment permits the Corporation to
provide broader indemnification rights than the Bylaws, the Code, or applicable
law permitted prior to adoption of such amendment).

Additional Indemnity. In addition to and not in limitation of the
indemnification otherwise provided for herein, and subject only to the
exclusions set forth in Section 4 hereof, the Corporation hereby further agrees
to hold harmless and indemnify Agent:

1

--------------------------------------------------------------------------------



against any and all expenses (including attorneys' fees), witness fees, damages,
judgments, fines, amounts paid in settlement, and any other amounts that Agent
becomes legally obligated to pay because of any claim or claims made against or
by Agent in connection with any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, arbitrational, administrative, or
investigative (including an action by or in the right of the Corporation) to
which Agent is, was or at any time becomes a party, or is threatened to be made
a party, by reason of the fact that Agent is, was or at any time becomes a
director, officer, employee or other agent of Corporation, or is or was serving
or at any time serves at the request of the Corporation as a director, officer,
employee or other agent of another corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise; and

otherwise to the fullest extent as may be provided to Agent by the Corporation
under the non-exclusivity provisions of the Code and Section 11.5 of the Bylaws.

Limitations on Additional Indemnity. No indemnity shall be paid by the
Corporation under this agreement:

on account of any claim against Agent for an accounting of profits made from the
purchase or sale by Agent of securities of the Corporation pursuant to the
provisions of Section 16(b) of the Securities Exchange Act of 1934 and
amendments thereto or similar provisions of any federal, state or local
statutory law;

on account of Agent's conduct that was knowingly fraudulent or deliberately
dishonest or that constituted willful misconduct;

on account of Agent's conduct that constituted a breach of Agent's duty of
loyalty to the Corporation or resulted in any personal profit or advantage to
which Agent was not legally entitled;

for which payment is actually made to Agent under a valid and collectible
insurance policy or under a valid and enforceable indemnity clause, bylaw or
agreement, except in respect of any excess beyond payment under such insurance,
clause, bylaw or agreement;

if indemnification is not lawful (and, in this respect, both the Corporation and
Agent have been advised that the Securities and Exchange Commission believes
that indemnification for liabilities arising under the federal securities laws
is against public policy and is, therefore, unenforceable and that claims for
indemnification should be submitted to appropriate courts for adjudication); or

in connection with any proceeding (or part thereof) initiated by Agent, or any
proceeding by Agent against the Corporation or its directors, officers,
employees or other agents, unless (i) such indemnification is expressly required
to be made by law, (ii) the proceeding was authorized by the Board of Directors
of the Corporation, (iii) such indemnification is provided by the Corporation,
in its sole discretion, pursuant to the powers vested in the Corporation under
the Code, or (iv) the proceeding is initiated pursuant to Section 9 hereof.

2

--------------------------------------------------------------------------------



Continuation of Indemnity. All agreements and obligations of the Corporation
contained herein shall continue during the period Agent is a director, officer,
employee or other agent of the Corporation (or is or was serving at the request
of the Corporation as a director, officer, employee or other agent of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise) and shall continue thereafter so long as Agent shall be subject to
any possible claim or threatened, pending or completed action, suit or
proceeding, whether civil, criminal, arbitrational, administrative or
investigative, by reason of the fact that Agent was serving in the capacity
referred to herein.

Partial Indemnification. Agent shall be entitled under this Agreement to
indemnification by the Corporation for a portion of the expenses (including
attorneys' fees), witness fees, damages, judgments, fines and amounts paid in
settlement, and any other amounts that Agent becomes legally obligated to pay in
connection with any action, suit or proceeding referred to in Section 3 hereof
even if not entitled hereunder to indemnification for the total amount thereof,
and the Corporation shall indemnify Agent for the portion thereof to which Agent
is entitled.

Notification and Defense of Claim. Not later than thirty (30) days after receipt
by Agent of notice of the commencement of any action, suit or proceeding, Agent
will, if a claim in respect thereof is to be made against the Corporation under
this Agreement, notify the Corporation or confirm that the Corporation has
notice of the commencement thereof; but the omission so to notify or so to
confirm notice to the Corporation will not relieve it from any liability which
it may have to Agent otherwise than under this Agreement. With respect to any
such action, suit or proceeding as to which Agent notifies the Corporation of
the commencement thereof or confirms that the Corporation has such notice:

the Corporation will be entitled to participate therein at its own expense;

except as otherwise provided below, the Corporation may, at its option and
jointly with any other indemnifying party similarly notified and electing to
assume such defense, assume the defense thereof, with counsel reasonably
satisfactory to Agent. After notice from the Corporation to Agent of its
election to assume the defense thereof, the Corporation will not be liable to
Agent under this Agreement for any legal or other expenses subsequently incurred
by Agent in connection with the defense thereof except for reasonable costs of
investigation or otherwise as provided below. Agent shall have the right to
employ separate counsel in such action, suit or proceeding but the fees and
expenses of such counsel incurred after notice from the Corporation of its
assumption of the defense thereof shall be at the expense of Agent unless
(i) the employment of counsel by Agent has been authorized by the Corporation,
(ii) Agent shall have reasonably concluded that there may be a conflict of
interest between the Corporation (or any other agent or agents for whom the
Corporation has assumed or may assume the defense) and Agent in the conduct of
the defense of such action; or (iii) the Corporation shall not in fact have
employed counsel to assume the defense of such action, in each of which cases
the fees and expenses of Agent's separate counsel shall be at the expense of the
Corporation. The Corporation shall not be entitled to assume the defense of any
action, suit or proceeding brought by or on behalf of the Corporation or as to
which Agent shall have made the conclusion provided for in clause (ii) above;
and

3

--------------------------------------------------------------------------------



the Corporation shall not be liable to indemnify Agent under this Agreement for
any amounts paid in settlement of any action or claim effected without its
written consent, which shall not be unreasonably withheld. The Corporation shall
be permitted to settle any action except that it shall not settle any action or
claim in any manner that would impose any penalty or limitation on Agent without
Agent's written consent, which may be given or withheld in Agent's sole
discretion.

Expenses. Promptly following request for advancement of expenses and upon
receipt of an undertaking by or on behalf of Agent to repay said amounts on the
terms hereof, the Corporation shall advance, prior to the final disposition of
any proceeding, all expenses actually and reasonably incurred by Agent in
connection with such proceeding, prior to the date (if at all) when the
Corporation has determined that Agent has acted in bad faith or in a manner that
Agent did not believe to be in or not opposed to the best interests of the
Corporation, that Agent is not entitled to indemnification due to exclusion
under Section 4 hereof or, with respect to any criminal action or proceeding
that Agent acted without reasonable cause to believe that Agent's conduct was
lawful. Such determination may be made by the Corporation upon a finding that
the facts known to the decision-making party at the time such determination is
made, clearly and convincingly support such a determination. Such determination
may be made by the Corporation (i) as to an officer by a vote of all
disinterested directors provided such directors constitute a quorum of the Board
of Directors; or (ii) if such a quorum is not obtainable, or even if obtainable,
upon direction of a majority of the disinterested directors as to an officer or
director by independent legal counsel (selected by said majority, or other
representation of the Corporation, from a panel of five alternates approved for
this purpose by the National Association of Corporate Directors) in a written
opinion. This provision is adopted under and is to be interpreted consistent
with Delaware Code 145(f) and Bylaw 11.5.

Enforcement.

Any right to indemnification or advances granted by this Agreement to Agent
shall be enforceable by or on behalf of Agent in any court of competent
jurisdiction if (i) the claim for indemnification or advances is denied, in
whole or in part, or (ii) no disposition of such claim is made within ninety
(90) days of request therefor. Agent, in such enforcement action, if successful
in whole or in part, shall be entitled to be paid also the expense of
prosecuting Agent's claim. It shall be a defense to any action for which a claim
for indemnification is made under Section 3 hereof (other than an action brought
to enforce a claim for expenses pursuant to Section 8 hereof, provided that the
required undertaking has been tendered to the Corporation) that Agent is not
entitled to indemnification because of the limitations set forth in Section 4
hereof. Neither the failure of the Corporation (including its Board of Directors
or its stockholders) to have made a determination prior to the commencement of
such enforcement action that indemnification of Agent is proper in the
circumstances, nor an actual determination by the Corporation (including its
Board of Directors or its stockholders) that such indemnification is improper
shall be a defense to the action or create a presumption that Agent is not
entitled to indemnification under this Agreement or otherwise.

4

--------------------------------------------------------------------------------



Any determination, election, or authorization (a "Determination") permitted or
required herein to be made by the Corporation when made by the Board of
Directors, shall be made in the manner set out in the following sentence when
the Determination is (i) to authorize Agent to initiate a proceeding against the
Corporation under paragraph 4(f) hereof; (ii) to participate in a proceeding
under paragraph 7(a) hereof; or (iii) to assume the defense under paragraph 7(b)
hereof. A Determination made by the Board of Directors under the proceeding
sentence shall require only a quorum of one-third of the exact number of
directors of the Corporation fixed from time to time in accordance with the
Certificate of Incorporation if such Determination is to authorize Agent to
bring an action under (i) above, to cause the Corporation to participate in a
proceeding under (ii) above, and/or to assume a defense of an action against
Agent under (iii) above.

Subrogation. In the event of payment under this Agreement, the Corporation shall
be subrogated to the extent of such payment to all of the rights of recovery of
Agent, who shall execute all documents required and shall do all acts that may
be necessary to secure such rights and to enable the Corporation effectively to
bring suit to enforce such rights.

Non-Exclusivity of Rights. The rights conferred on Agent by this Agreement shall
not be exclusive of any other right which Agent may have or hereafter acquire
under any statute, provision of the Corporation's Certificate of Incorporation
or Bylaws, agreement, vote of stockholders or directors, applicable law or
otherwise, both as to action in Agent's official capacity and as to action in
another capacity while holding office.

Survival of Rights.

The rights conferred on Agent by this Agreement shall continue after Agent has
ceased to be a director, officer, employee or other agent of the Corporation or
to serve at the request of the Corporation as a director, officer, employee or
other agent of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise and shall inure to the benefit of Agent's
heirs, executors and administrators.

The Corporation shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Corporation, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Corporation
would be required to perform if no such succession had taken place.

Separability. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any provision
hereof shall be held to be invalid for any reason, such invalidity or
unenforceability shall not affect the validity or enforceability of the other
provisions hereof. Furthermore, if this Agreement shall be invalidated in its
entirety on any ground, then the Corporation shall nevertheless indemnify Agent
to the fullest extent provided by the Bylaws, the Code or any other applicable
law.

Governing Law. This Agreement shall be interpreted and enforced in accordance
with the laws of the State of Delaware, without regard to choice of law
provisions.

Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless in writing signed by
both parties hereto.

5

--------------------------------------------------------------------------------



Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute but one and the same Agreement. Only
one such counterpart need be produced to evidence the existence of this
Agreement.

Headings. The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction hereof.

Notices. All notices, requests, demands and other communications hereunder shall
be in writing and shall be deemed to have been duly given (i) upon delivery if
delivered by hand to the party to whom such communication was directed, or
(ii) upon the third (3rd) business day after the date on which such
communication was mailed if mailed by certified or registered mail with postage
prepaid:

If to Agent, to the address on file with the Corporation.

If to the Corporation, to:

NPS Pharmaceuticals, Inc.
550 Hills Dr., 3rd Floor
Bedminster, NJ 07921
Attention: SVP, Human Resources

or to such other address as may have been furnished to Agent by the Corporation.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

AGENT

/s/ Paul Firuta              


Paul Firuta

 

NPS PHARMACEUTICALS, INC.

By: /s/ Glenn R. Melrose              
   

Glenn R. Melrose
SVP, Human Resources

     

6

--------------------------------------------------------------------------------

